NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



SYLATHUM STREETER,                         )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D16-2662
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Polk
County; Catherine L. Combee, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Joseph Thye Sexton,
Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional
Counsel, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, VILLANTI, and BLACK, JJ., Concur.